Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 23, 2021

The Court of Appeals hereby passes the following order:

A21I0215. AGSOUTH FARM CREDIT, ACA v. D. CHRIS WEST et al.

      Upon consideration, the application for interlocutory review filed by AgSouth
Farm Credit, ACA is hereby DENIED.
      The motion to dismiss filed by D. Chris West and T. Jason West is also hereby
DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/23/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.